Hooley, J.
Motion to punish Nick Cost and Everett Frooks for criminal contempt of court by reason of their alleged violation of an order of this court made by another Justice thereof, dated April 6, 1950. That order commanded the two persons above named to execute a certain agreement relating to the purchase of stock in a corporation. Nick Cost and Everett Frooks applied to the Appellate Division for a stay. The stay was denied by order entered May 2, 1950. Beargument was sought, but on May 11, 1950, an order of the Appellate Division was entered denying reargument. An appeal was taken from the order of April 6th by the said Cost and Frooks.
There is no doubt that the said Cost and Frooks deliberately violated the order of Special Term, the operation of which order the Appellate Division refused to stay. It was their duty to obey the order. The fact that they had an appeal pending is no excuse for their failure to obey (People ex rel. Day v. Bergen, 53 N. Y. 404; Slackman v. Kaufman, 160 N. Y. S. 786; Danziger *783v. Gottlieb, 156 App. Div. 571). If parties fail or refuse to obey an order of this court in the hope of being able to reverse it on appeal the orderly administration of justice will be thrown into chaos.
On the appeal from the order of April 6, 1950, the Appellate Division has reversed the same (Cost v. Benetos, 277 App. Div. 880). This in no wise changes the fact that there was a contempt herein. The fact that the said Nick Cost and Everett Frooks took a chance and did not obey the order of the court in the hope that they would win on appeal does not react in their favor at this time. To allow this would be to put a premium on disobedience of the order of the court.
Nothing will so impair the majesty and dignity of the Supreme Court as to countenance a theory that if a person succeeds in reversing on appeal the order which he has deliberately violated, there will be no punishment for such violation.
The said Nick Cost and Everett Frooks are found guilty of contempt of court and are each fined $100 to be paid within thirty days after entry of the order herein.
Settle order on notice.